DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 20 July 2021.  The changes and remarks disclosed therein have been considered.
	Claims 1-20 are pending in the application.  Claims 6, 13, and 20 are currently amended.  Claims 1, 8, and 15 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a 3D device, the device comprising: a first level comprising logic circuits; a second level comprising a plurality of volatile memory cells; and a third level comprising a plurality of non-volatile memory cells, wherein said first level is bonded to said second level; and as recited in independent claim 8, a 3D device, the device comprising: a first level comprising logic circuits; a second level comprising a plurality of dynamic memory cells; and a third level comprising a plurality of non-volatile memory cells, wherein said first level is bonded to said second level, and wherein said device comprises refresh circuits to refresh said dynamic memory cells; and as recited in independent claim 15, a 3D device, the device comprising: a first level comprising logic circuits; a second level comprising a plurality of high speed memory cells; and a third level comprising a plurality of high density memory cells, wherein said first level is bonded to said second level, and wherein said device comprises control circuits to store more than one bit per cell in said high density memory cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 8-10, filed 20 July 2021, with respect to the EFD of the instant invention have been fully considered and are persuasive.  Therefore, Brewer does not qualify as prior art and the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections are withdrawn.  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/29/2021